DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 23-42 are currently pending.
Priority:  This application is a 371 of PCT/EP2019/058495 04/04/2019
and claims foreign priority to EP 18165843.6 04/05/2018.
IDS:  The IDS dated 2/24/2021 was considered.
Election/Restrictions
Applicant's election of species GEBR-32a (
    PNG
    media_image1.png
    121
    284
    media_image1.png
    Greyscale
; stated as reading on claims 23-37, 40-42) with traverse in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground that the prior art does not disclose use for a demyelinating disease.  This is not found persuasive because as detailed in the prior art rejection below the technical feature linking the claims is not a contribution over the art and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 38-39 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-30, 33-37, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (“Ibudilast for the treatment of multiple sclerosis”, Expert Opinion on Investigational Drugs, (2016) 25:10, p. 1231-1237) in view of Bollen et al. (“Phosphodiesterases in Neurodegenerative Disorders”, IUBMB Life, 64(12): p. 965–970, (2012)), Syed et al. (“Inhibition of phosphodiesterase‐4 promotes oligodendrocyte precursor cell differentiation and enhances CNS remyelination”, EMBO Mol Med (2013) 5, 1918–1934) and Bruno et al. (US20160355489). 
Regarding claim 23, to a method … treating a demyelinating disease of the nervous system in a subject, the method comprising: administering to the subject a selective PDE4D inhibitor that selectively inhibits type D isoforms of PDE4, the instant specification defines a demyelinating disease as including multiple sclerosis (Specification p. 1) and the selective PDE4D includes that of the elected species GEBR-32a (
    PNG
    media_image1.png
    121
    284
    media_image1.png
    Greyscale
).
Goodman teaches the nonselective PDE inhibitor for the treatment of MS including clinical trial results stating “was shown to have an effect on preserving brain volume and disability progression” (Abstract).  Goodman does not specifically teach the elected species compound.  However, one of ordinary skill in the art of pharmaceuticals would have known that subfamilies of PDE4 exist and are involved in disease such as MS.  Specifically, Bollen teaches the role of PDEs in neurodegenerative disease, including multiple sclerosis, and reported that PDE subfamilies including PDE4 showed increased expression and “important involvement of cAMP signaling in neuroinflammatory processes, possibly originating from changes in PDE levels” (p. 967).  In addition, Syed teaches that PDE4 inhibitors enhances CNS remyelination (p. 1928: “our results suggest that pharmacological inhibition of Pde4 represents a potent and clinically accessible strategy to promote the endogenous efforts of myelin regeneration”) which one of ordinary skill in the art would have considered using in a demyelination disease.  Those of ordinary skill in the art routinely consider new inhibitors identified in treating diseases where the mechanism of action has been shown to be important in disease pathology – i.e. as taught by Bollen. Thus, one of ordinary skill in the art would have considered utilizing new selective PDE4 inhibitors such as taught by Bruno and apply it for treating MS as suggested by Goodman, Bollen, and Syed.  Bruno teaches the elected species as compound XXIIa ([0315]) with biological results of PDE4D inhibition measurements (Table 1 [0394]), cytotoxicity measurements (Table 2 [0395]-[0396]), brain penetration (Table 6 [0413]) and other experimental evidence in the Figures (i.e. Fig. 1, 2, 6, 7, 8).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in utilizing Bruno’s compound XXIIa in a method of treatment for MS and arrive at the claimed invention.  
Regarding claims 24-26, the claimed properties are inherent in the elected species, thus the properties are also present in the prior art compound.  Regarding claims 28-30, the combined prior art suggests multiple sclerosis and Goodman specifically teaches that the PDE inhibitor may have a role in progressive MS (Abstract).  
Regarding claim 33, specifying that the subject is a human, each of the references cited teach application to a human and one of ordinary skill in the art would have considered the same and arrive at the claimed invention.
Regarding claims 35-37 and 40, reading on the elected species and specifying the structure of the PDE4D inhibitor, the prior art teaches the elected species as detailed above and renders these claims obvious.
Regarding claims 41 and 42, specifying the daily dose and formulation, Goodman teaches administration of doses of 30 and 60 mg/day and Bruno teaches formulation ( [0142]) including a dose range of 1 to 1500 mg/day ([0146]) which one of ordinary skill art would consider and arrive at the claimed invention.

Claims 23-37, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (“Ibudilast for the treatment of multiple sclerosis”, Expert Opinion on Investigational Drugs, (2016) 25:10, p. 1231-1237) in view of Bollen et al. (“Phosphodiesterases in Neurodegenerative Disorders”, IUBMB Life, 64(12): p. 965–970, (2012)), Syed et al. (“Inhibition of phosphodiesterase‐4 promotes oligodendrocyte precursor cell differentiation and enhances CNS remyelination”, EMBO Mol Med (2013) 5, 1918–1934) and Bruno et al. (US20160355489) and further in view of Gurney et al. (US20150119362). 
Claims 23-30, 33-37, 40-42 are rendered obvious as detailed in the 35 USC 103 rejection supra and incorporated herein.  The claims are also rendered obvious in view of Gurney.
Regarding claims 31-32, specifying the demyelinating disease is of the peripheral nervous system and selected from diabetic neuropathy, Gurney et al. (US20150119362) teaches PDE4D inhibitors ([0622]) for treating peripheral neuropathy including diabetic neuropathy ([0774], [0777]) which one of ordinary skill in the art would have considered in view of the same mechanism of action of PDE4D inhibitors and arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-37, 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10017480 in view of Goodman et al. (“Ibudilast for the treatment of multiple sclerosis”, Expert Opinion on Investigational Drugs, (2016) 25:10, p. 1231-1237), Bollen et al. (“Phosphodiesterases in Neurodegenerative Disorders”, IUBMB Life, 64(12): p. 965–970, (2012)), Syed et al. (“Inhibition of phosphodiesterase‐4 promotes oligodendrocyte precursor cell differentiation and enhances CNS remyelination”, EMBO Mol Med (2013) 5, 1918–1934) and Bruno et al. (US20160355489) and further in view of Gurney et al. (US20150119362). 
The ‘480 patent matured which claims a scope of compounds, including the instant elected species, disclosed as useful as treating PDE4D conditions. The patent matured from Bruno et al. (US20160355489) and the basis for the rejection is the same as detailed supra in the 35 USC 103 rejections and incorporated herein.


Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639